                      Case 1:13-cr-01140-WJ Document 76 Filed 06/29/20 Page 1 of 1
                      VIOLATION OF SUPERVISION PROCEEDINGS MINUTE SHEET

                            Time In/Out:       1:45pm – 1:55pm`      Court Time:        10 min

                                               Date:            June 29, 2020
                            13-1140 WJ
               Cr. No.                         USA v.           Sheldon David Weisman

                      The Honorable            Chief Judge William P. Johnson

Clerk:                      R. Garcia                           Court Reporter:               M. Loughran

Defendant:                  Present                             Defendant’s Counsel:          Wayne Baker

AUSA:                       Niki Tapia-Brito                    Probation Officer:            Laina Romero

VSR Held:                   Albuquerque-Zoom                    Interpreter:                  N/A

                           ADMISSION OR DENIAL OF PETITION’S ALLEGATIONS

X        Court questions Defendant regarding voluntary nature of admission.
X        Court finds Defendant competent to proceed
X        Court advises Defendant of his/her rights
X        Court advises / confirms Defendant is aware of charges and possible penalty:
X        Defendant ADMITS violation: by failing to report to his probation officer upon his release from imprisonment
X        Proceed to sentencing
         Violation Report WAIVED / NOT WAIVED
         Other:

                                                   SENTENCE IMPOSED
Supervision imposed:                           Imprisonment:         12 months          Supervised         None imposed
                                                                                        Release:

                                                  SPECIAL CONDITIONS




                                                             OTHER
X        ADVISED OF Appeal Rights

X        HELD IN CUSTODY

         Recommended place of incarceration:

NOTES:         The Court finds a Zoom hearing is in the interest of justice and public safety.
               Mr. Baker advises his client will admit to violation.
               PO recommends 12 months custody with no supervision to follow.
               Ms. Tapia-Brito concurs with PO’s recommendation.
               Mr. Baker concurs with PO’s recommendation.
               Defendant addresses the Court.
               The Court ask if the Government would be opposed the Court imposing with 12 months and 1
               day, so the Defendant can earn good time credit.
               Mr. Tapia-Brito would be opposed.
               Mr. Baker notes agreement was for 12 months and will abide by the 12 months.
